


110 HR 1757 IH: To adjust the weight limits of commercial motor

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1757
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Boren (for
			 himself and Ms. Fallin) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To adjust the weight limits of commercial motor
		  vehicles.
	
	
		1.Motor vehicle weight
			 changesStrike section
			 31301(4) of title 49, United States Code, is amended to read as follows:
			
				(4)commercial motor vehicle
				means a motor vehicle used in commerce to transport passengers or property
				that—
					(A)has a gross
				vehicle weight rating or gross vehicle weight of at least 26,001 pounds,
				whichever is greater;
					(B)is designed to
				transport at least 16 passengers, including the driver; or
					(C)is used to
				transport material found by the secretary to be hazardous under section 5103,
				except that a vehicle shall not be included as a commercial motor vehicle under
				this subparagraph if—
						(i)the vehicle is
				transporting material listed as hazardous under section 306(a) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9656(a)) and is not otherwise regulated by the Secretary or is
				transporting a consumer commodity or limited quantity of hazardous material as
				defined in section 171.8 of title 49, Code of Federal Regulations; and
						(ii)the Secretary
				does not deny the application of this exception to the vehicle (individually or
				as part of a class of motor vehicles) in the interest of
				safety.
						.
		
